Citation Nr: 1432140	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-26 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to April 16, 2012, and in excess of 20 percent thereafter for a lumbar strain and discogenic disk disease of the lumbar spine at L4-L5 and L5-S1, associated with central and right paracentral disk protrusion and partial annular tear.  
 
2.  Entitlement to an initial rating in excess of 10 percent for a cervical strain and a bulging disk at C6-C7.  

3.  Entitlement to an initial rating in excess of 10 percent for left elbow epicondylitis.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 2006 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and June 2008 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  

These issues were previously presented to the Board in April 2012, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Subsequent to the Board's April 2012 remand, the Veteran was awarded an increased rating, from 10 percent to 20 percent, for his disability of the lumbosacral spine.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased disability rating remains in appellate status.  Additionally, because the Veteran was awarded a staged rating for the lumbosacral spine disability, the issue on appeal has been recharacterized as noted on the first page of this decision.  


FINDINGS OF FACT

1.  Prior to April 16, 2012, the Veteran had forward flexion of the thoracolumbar spine greater than 60 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees; no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and an absence of incapacitating episodes.  

2.  On and after April 16, 2012, the Veteran has forward flexion of the thoracolumbar spine greater than 30 degrees; no ankylosis of the thoracolumbar spine; and incapacitating episodes of less than 4 weeks duration over the prior 12 months.  

3.  The Veteran has forward flexion of the cervical spine greater than 30 degrees; a combined range of motion of the cervical spine greater than 170 degrees; no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and incapacitating episodes of less than 2 weeks' duration over the prior 12 months.  

4.  The Veteran's epicondylitis of the left elbow results in elbow flexion to at least 145 degrees and extension of 0 degrees, without additional musculoskeletal or neurological impairment.  


CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 10 percent prior to April 16, 2012, for lumbar strain and discogenic disk disease of the lumbar spine at L4-L5 and L5-S1 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-43 (2013).  

2.  An initial evaluation in excess of 20 percent effective April 16, 2012, for lumbar strain and discogenic disk disease of the lumbar spine at L4-L5 and L5-S1 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-43 (2013).  

3.  An initial evaluation in excess of 10 percent for cervical strain and bulging disk at C6-C7 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-43 (2013).  

4.  An initial evaluation in excess of 10 percent for epicondylitis of the left elbow is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5205-13 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In December 2007, August 2010, and April 2012 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the December 2007 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Additionally, as this appeal involves a claim of higher initial ratings for service-connected neck, low back, and left elbow disabilities, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103 notice for the service connection claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board further notes that, in the present case, initial notice was issued in December 2007, prior to the adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Veteran has also been afforded VA medical examinations in January and February 2008 and April 2012.  The Board notes that the VA and private medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

a. Lumbosacral Spine

The Veteran appeals the initial ratings of 10 percent prior to April 16, 2012 and of 20 percent thereafter for lumbar strain and discogenic disk disease of the lumbar spine at L4-L5 and L5-S1, associated with central and right paracentral disk protrusion and partial annular tear, confirmed by MRI.  

Degenerative disc disease and other disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-42 (2013).  

Spinal disabilities may also be evaluated under the criteria for intervertebral disc syndrome, if applicable.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent rating.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note 1 (2013).  

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71, Plate V (2013).

As part of his claim, the Veteran has been afforded VA orthopedic examinations in 2008 and 2012.  He has also received VA and private outpatient treatment, and these records have been obtained and reviewed.  These records will be considered for the applicable periods at issue.  

Considering first the period prior to April 16, 2012, the Veteran has been assigned a 10 percent initial rating.  After reviewing the totality of the record, the Board finds the preponderance of the evidence to be against the award of an initial rating in excess of 10 percent for this period for a disability of the lumbosacral spine.  Review of the record does not indicate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as would warrant the next higher evaluation of 20 percent.  

According to the January 2008 VA examination report, he had forward flexion to at least 60 degrees, and a combined rating of at least 160 degrees.  Additionally, while this examination report noted muscle spasm and guarding of the lumbosacral spine, it did not indicate these symptoms resulted in abnormalities in gait or spinal contour.  Likewise, neither the private nor VA outpatient treatment records dated prior to April 16, 2012, reflect either limitation of motion findings or sufficient muscle spasm and guarding to support a 20 percent rating.  While the Veteran has reported weakness, pain, pain on motion, fatigability, and incoordination with repetitive use of the spine, no examiner has suggested these findings result in additional limitation of motion.  See DeLuca, 8 Vet. App. at 202.  

Considering next the criteria for intervertebral disc syndrome, the record does not reflect incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  No incapacitating episodes were noted at the time of the January 2008 VA examination.  Additionally, the January 2008 VA examination report as well as the private and VA treatment records are all negative for any radiculopathy of the lower extremities, impairment of sensation or reflexes, bladder or bowel incontinence, or other symptoms of neurological involvement.  Finally, as the Veteran has displayed a similar level of impairment for the time period prior to April 16, 2012, a staged rating in excess of that already awarded is not warranted at the present time.  See Hart, 21 Vet. App. at 505.  

Considering next the period effective April 16, 2012, the Veteran has been awarded a 20 percent rating for the lumbosacral spine disability.  Upon review of the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 20 percent for this period.  The Veteran has not displayed forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, as is required for the next higher evaluation of 40 percent.  

According to the April 2012 VA examination report, the Veteran had forward flexion to 60 degrees, and no ankylosis of the lumbosacral spine.  Moreover, he experienced no additional limitation of motion due to pain, pain with use, weakness, incoordination, fatigability, or with repetitive motion of the spine.  Additionally, while this examination report noted muscle spasm and guarding of the lumbosacral spine, it did not indicate these symptoms resulted in abnormalities in gait or spinal contour.  Likewise, neither the private nor VA outpatient treatment records dated after April 16, 2012, reflect either limitation of motion findings or sufficient muscle spasm and guarding to support an increased rating.  While the Veteran has reported weakness, pain, pain on motion, fatigability, and incoordination with repetitive use of the spine, no examiner has suggested these findings result in additional limitation of motion.  See DeLuca, 8 Vet. App. at 202.  

Considering next the criteria for intervertebral disc syndrome, the record does not reflect incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, as would warrant the next higher rating of 40 percent.  While such episodes were noted at the time of the April 2012 VA examination, they were less than 2 weeks in duration over the past 12 months, according to the examiner.  Additionally, the April 2012 VA examination report as well as the private and VA treatment records are all negative for any radiculopathy of the lower extremities, impairment of sensation or reflexes, bladder or bowel incontinence, or other symptoms of neurological involvement.  Finally, as the Veteran has displayed a similar level of impairment for the time period commencing April 16, 2012, a staged rating in excess of that already awarded is not warranted at the present time.  See Hart, 21 Vet. App. at 505.  

In conclusion, the preponderance of the evidence is against the award of initial evaluations in excess of 10 percent prior to April 16, 2012, and in excess of 20 percent thereafter for the Veteran's lumbar strain and discogenic disease of the lumbosacral spine.  As a preponderance of the evidence is against the award of increased evaluations, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

b. Cervical Spine

The Veteran disagrees with the 10 percent initial rating assigned his cervical strain and bulging disk at C6-C7.  The general schedular criteria for the evaluation of spinal disabilities has been noted above.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against an initial rating in excess of 10 percent for the cervical spine disability at issue.  The Veteran does not have forward flexion of the cervical spine less than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as would warrant a 20 percent rating.  Pursuant to his claim, the Veteran has been afforded VA orthopedic examinations in 2008 and 2012.  He has also received VA and private outpatient treatment, and these records have been obtained and reviewed.  

According to the January 2008 and April 2012 VA examination reports, the Veteran had forward flexion of the cervical spine to at least 45 degrees and a combined range of motion of in excess of 170 degrees.  Moreover, these examination reports were negative for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as would warrant a 20 percent rating.  While cervical muscle spasms were present on objective examination, they did not result in any abnormalities in gait or spinal contour.  Additionally, while the Veteran has reported weakness, pain, pain on motion, fatigability, and incoordination with repetitive use of the cervical spine, no examiner has suggested these findings result in additional limitation of motion.  See DeLuca, 8 Vet. App. at 202.  

Considering next the criteria for intervertebral disc syndrome, the record does not reflect incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, as would warrant a 20 percent rating.  No incapacitating episodes were noted at the time of the January 2008 VA examination.  On VA examination in April 2012, the Veteran reported incapacitating episodes, but these equaled only between 1-2 weeks in duration over the last 12 months.  Additionally, the VA examination reports as well as the private and VA treatment records are all negative for any radiculopathy of the lower extremities, impairment of sensation or reflexes, bladder or bowel incontinence, or other symptoms of neurological involvement.  Finally, as the Veteran has displayed a similar level of impairment at all times during the pendency of this appeal, a staged rating is not warranted at the present time.  See Hart, 21 Vet. App. at 505.  

In conclusion, the preponderance of the evidence is against the award of an initial evaluation in excess of 10 percent for the Veteran's cervical strain and bulging disk at C6-C7.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

c. Left Elbow

The Veteran seeks an initial rating in excess of 10 percent for epicondylitis of the left elbow.  This disability is evaluated under Diagnostic Code 5299-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 5024, for tenosynovitis, in turn requires evaluation of the disability as analogous to degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, with a minimum rating of 10 percent to be assigned for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024.  

Limitation of motion of the elbow is rated under various diagnostic codes.  Normal ranges of motion of the elbow and forearm are 0 degrees to 145 degrees in elbow flexion.  See 38 C.F.R. § 4.71 , Plate I.  As the Veteran is right handed and has a disability of the left upper extremity, the disability ratings for the minor extremity will be used.  

Under Diagnostic Code 5206, flexion of the minor forearm limited to 110 degrees is rated as 0 percent disabling; flexion limited to 100 degrees is rated 10 percent; flexion limited to 90 degrees is rated 20 percent; flexion limited to 70 degrees is rated 20 percent; flexion limited to 55 degrees is rated 30 percent; and flexion limited to 45 degrees is rated 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5206. 

Diagnostic Code 5207 provides that extension of the minor forearm limited to 45 degrees is rated 10 percent; extension limited to 60 degrees is also rated 10 percent; extension limited to 75 degrees is rated 20 percent; extension limited to 90 degrees is rated 20 percent; extension limited to 100 degrees is rated 30 percent; and extension limited to 110 degrees is rated 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  

Diagnostic Code 5208 provides that minor forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5208.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent for the left elbow disability.  Pursuant to his claim, the Veteran has been afforded February 2008 and April 2012 VA examinations, as well as VA outpatient treatment.  On both the 2008 and 2012 examinations, he displayed flexion of the left elbow greater than 145 degrees, and extension to 0 degrees.  Neither finding warrants a disability rating in excess of 10 percent.  Additionally, while the Veteran reported pain with movement, neither pain nor repetitive motion resulted in any additional limitation of motion, according to the examiner.  Thus, an increased initial rating on this basis is not warranted.  See DeLuca, 8 Vet. App. at 202.  

Evaluation of the Veteran's left elbow disability under other diagnostic criteria for the elbow is also not warranted based on the objective evidence of record.  He does not display ankylosis of the elbow or impairment of the ulna or radius.  Both pronation and supination of the left elbow have been full, according to the examination reports.  Neither examination noted any neurological impairment of the left upper extremity resulted from the left elbow disability, as the Veteran had normal strength, sensation, and reflexes of the left arm on objective clinical evaluation.  Overall, the Board does not find an objective basis for a disability rating in excess of 10 percent for the Veteran's left elbow disability under other diagnostic criteria for the elbow joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205-13.  Finally, as the Veteran has displayed a similar level of impairment at all times during the pendency of this appeal, a staged rating is not warranted at the present time.  See Hart, 21 Vet. App. at 505.  

In conclusion, the preponderance of the evidence is against the award of an initial evaluation in excess of 10 percent for the Veteran's epicondylitis of the left elbow.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

d.  Extraschedular Consideration

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on the presence of low back, neck, and elbow pain, as well as limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5256-63.  The symptomatology and impairment caused by the Veteran's disabilities of the cervical and lumbosacral spine and left elbow are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In this case, the Veteran has reported pain and limitation of motion secondary to his service-connected orthopedic disabilities.  These symptoms are part of or similar to symptoms listed under the pertinent schedular rating criteria for these disorders.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  


ORDER

An initial rating in excess of 10 percent prior to April 16, 2012, and in excess of 20 percent thereafter for a lumbar strain and discogenic disk disease of the lumbar spine at L4-L5 and L5-S1 is denied.  

An initial rating in excess of 10 percent for a cervical strain and bulging disk at C6-C7 is denied.  

An initial rating in excess of 10 percent for epicondylitis of the left elbow is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


